       Case 19-02773            Doc 23        Filed 04/24/19 Entered 04/24/19 13:34:20                         Desc Main
                                                 Document Page 1 of 2

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Asia Campbell-Branch                                      )                Chapter 13
                                                                 )                Case No. 19 B 02773
         Debtor(s)                                               )                Judge Timothy A Barnes

                                                       Notice of Motion

     Asia Campbell-Branch                                                      Debtor A ttorney: David M Siegel
     14840 Avalon Ave                                                          via Clerk's ECF noticing procedures
     Dolton, IL 60419


                                                                               >    Dirksen Federal Building
On May 02, 2019 at 10:30 am, I will appear at the location listed to the       >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 744
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Thursday, April 25, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                 Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 02/01/2019.

2.   The debtor(s) have failed to provide copies of all payment advices or other evidence of payment received within 60 days
     before the date of filing the petition.

3.   The debtor(s) have failed to address the proof of claim filed by the Internal Revenue Service regarding unfiled tax returns
     for tax year(s) 2018.

4.   The debtor(s) have failed to maintain payments to the Trustee's office as required under 11 U.S.C. §1326.

5.   The debtor(s) have failed to resolve the pending objection(s) to the plan.

6. The debtor failed to amend schedule I to correct the amount from Social Security and remove income from debtor's
   second job.

7. There is not enough income available in order to fund the Chapter 13 plan.

8. The debtor failed to amend schedule J to correct household size and correctly list the ages of everyone living in the
   household.

9.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.
       Case 19-02773           Doc 23   Filed 04/24/19 Entered 04/24/19 13:34:20   Desc Main
                                           Document Page 2 of 2

Office of the Chapter 13 Trustee                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
